Citation Nr: 1510803	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a cardiovascular disorder, to include hypertension.

4.  Entitlement to service connection for a chronic respiratory disorder, to include bronchitis, sinusitis, and obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1992, from February 2003 to August 2004, and from March 2006 to April 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

Tinnitus cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for tinnitus, which he attributes to acoustic trauma coincident to his twenty-eight years of active service, including in-service exposure to loud noise from machine guns, mortars, tanks, and other military vehicles.  

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As an initial matter, the Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of tinnitus.  Moreover, with the exception of a September 2005 VA examination, when the Veteran complained of experiencing "tones in his ears," the Veteran's post-service VA and private treatment records are silent regarding any treatment or a diagnosis of tinnitus.

Nevertheless, at his January 2015 hearing before the Board, the Veteran testified that his tinnitus began during his active military service and that he has experienced ringing in his ears since that time.  Such statements are competent evidence regarding the Veteran's in-service noise exposure and the observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's testimony regarding his tinnitus to be both competent and credible evidence.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).   

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for gastroesophageal reflux disease (GERD); a cardiovascular disorder, to include hypertension; and a chronic respiratory disorder, to include bronchitis, sinusitis, and obstructive sleep apnea.  

At his January 2015 hearing before the Board, the Veteran's representative stated that the Veteran submitted additional evidence to the RO in September 2013, and the Veteran had not been issued a supplemental statement of the case addressing this evidence.  38 C.F.R. § 19.31 (2014).  

The Veteran must be afforded the appropriate examinations to determine the nature of his current gastrointestinal, cardiovascular, and respiratory disorders, and to address the relationship between these disorders and his active military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated treatment records related to his gastrointestinal, respiratory, and cardiovascular disorders.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA medical providers who have treated him for his current gastrointestinal, respiratory, and cardiovascular disorders.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be provided with the appropriate examination to determine whether the Veteran has a gastrointestinal disorder, cardiovascular disorder, and respiratory disorder related to his active military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide an opinion addressing whether any currently or previously diagnosed gastrointestinal disorder, cardiovascular disorder, and respiratory disorder, is related to the Veteran's military service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


